EXHIBIT 10.41

January 22, 2016

Gregory Fleming

New York, New York

RE: Change of Employment Status And Release Agreement

Dear Greg:

This letter sets forth our agreement (the “Agreement”) concerning the change of
your employment status with Morgan Stanley. For purposes of this Agreement,
Morgan Stanley shall include Morgan Stanley and any and all former and existing
parents, subsidiaries, predecessors, successors and affiliates, including Morgan
Stanley Smith Barney LLC, and its and their respective current and former
directors, officers, employees, agents, managers, shareholders, successors,
assigns and other representatives (“Morgan Stanley”) and “you” shall include
your heirs, executors, administrators, attorneys, representatives, successors
and assigns.

We have mutually agreed that your active employment with Morgan Stanley ended on
January 6, 2016, and that you will, except as otherwise provided below, remain
on the payroll at your current base salary through July 6, 2016 (the
“Termination Date”) (the period from January 6, 2016 through the



--------------------------------------------------------------------------------

Termination Date, the “Transition Period”). Through January 6, 2016, you
remained a member of the Firm’s Operating Committee and an Executive Officer
with all of the obligations and responsibilities associated with those
positions. Further, you will also be eligible for continued participation in all
welfare and other benefit and retirement plans and programs through the
Termination Date or the Accelerated Termination Date (as defined herein), as
applicable, with further participation in the medical plan through the last day
of the month in which your employment terminates. Your employment will terminate
for all purposes on the Termination Date or the Accelerated Termination Date, as
applicable.

This Agreement becomes effective and enforceable seven (7) days after you
execute and do not revoke it. The signed Agreement must be returned to the
undersigned on the next business day immediately following the end of the
twenty-one (21) day period provided for in the Agreement.

Payments and Benefits

We have also mutually agreed that in exchange for executing and not revoking
this Agreement, Morgan Stanley will provide you with:

 

  (1)

A 2015 Above Base Compensation award (the “Bonus”) in the amount determined by
the Compensation, Management Development and Succession Committee of the Board
of

 

2



--------------------------------------------------------------------------------

  Directors of Morgan Stanley (the “CMDS Committee”), which Bonus shall be
comprised of a mix of current cash bonus, a deferred cash incentive compensation
award and a deferred equity incentive compensation award in the form of
restricted stock units as determined by the CMDS Committee and shall be awarded
at such times as bonuses are awarded to active employees in 2016.

 

  (2) “Involuntary termination” treatment for all outstanding equity and
deferred incentive compensation held by you as of the Termination Date or
Accelerated Termination Date, as applicable, as described in the relevant
equity-based and other deferred incentive compensation award certificates and
other award documentation (including those granted as part of subsection
(1) above), which will result in the vesting of such unvested awards on the
Termination Date or the Accelerated Termination Date, as applicable (other than
those awards which by their terms vest earlier than such date) and any options
will remain outstanding and exercisable until the expiration of the original
option term.

 

3



--------------------------------------------------------------------------------

  (3) Office space at a location to be mutually agreed upon by you and Morgan
Stanley and the use of your current Executive Assistant through the Termination
Date. Your access to Morgan Stanley’s electronic systems shall expire on
January 31, 2016.

 

  (4) Continued access to your primary care physician in the Morgan Stanley
Executive Healthcare Program through December 31, 2016.

In addition, you understand and agree that if any provision of this Agreement
fails to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) or any regulations or Treasury guidance promulgated
thereunder, or would result in your recognizing income for United States federal
income tax purposes with respect to any amount payable under this Agreement
before the date of payment, or to incur interest or additional tax pursuant to
Section 409A, Morgan Stanley reserves the right to, after conferring with you in
good faith to find a reasonable solution, reform such provision; provided that
Morgan Stanley shall maintain, to the maximum extent practicable, the original
intent of the applicable provision without violating the provisions of
Section 409A.

 

4



--------------------------------------------------------------------------------

We have also agreed that all terms of your Morgan Stanley equity-based and other
deferred incentive compensation awards that have been granted to you during the
course of your Morgan Stanley employment, as applicable, as of the Termination
Date, will not be deemed to be modified by this Agreement. You understand and
agree that you remain subject to all conditions, restrictions and risks inherent
in the plans and the awards, including but not limited to, the vesting,
conversion and forfeiture/cancellation provisions of the respective awards. For
the sake of clarity, Morgan Stanley’s Chief Executive Officer, Chief Legal
Officer, and Chief Human Resources Officer are not aware of any acts or
omissions that would constitute a cancellation or clawback event as of the
execution date of this Agreement. For purposes of such awards and only to the
extent applicable to such awards, your employment will be deemed to have been
involuntarily terminated. Please consult the relevant award certificates and
other award documentation for the controlling terms of such awards. You
acknowledge that any vesting or payments in equity or cash described in the
respective awards are subject to any applicable tax withholding requirements.
You also acknowledge that Morgan Stanley, from time to time in its sole
discretion, may modify or change its policies with respect to the sale of Morgan
Stanley stock by former and existing employees. You agree to fully abide by any
such policies with respect to the sale of Morgan Stanley stock and any window
period or other restrictions which may apply, or become applicable to you,
during the term of this Agreement and thereafter.

 

5



--------------------------------------------------------------------------------

You understand and agree that the foregoing consideration provided to you under
the terms of this Agreement is in addition to anything of value to which you are
otherwise entitled. You represent, warrant and acknowledge that Morgan Stanley
owes you no wages, commissions, bonuses, sick or other medical or
disability-related pay, personal or other leave-of-absence pay, severance pay,
notice pay, vacation pay, or other compensation or payments or form of
remuneration of any kind or nature, other than that specifically provided for in
this Agreement.

Morgan Stanley considers you to be one of its “specified employees” for purposes
of Section 409A. Therefore, pursuant to Section 409A and the terms and
conditions of your Morgan Stanley deferred incentive compensation awards,
payment of any cash-based deferred incentive compensation awards and conversion
of any stock units that would otherwise occur on account of your “Separation
from Service” (as defined in Section 409A, and generally the date on which you
cease performing services for Morgan Stanley, i.e. January 6, 2016) during the
period commencing on your Separation from Service and ending on the date that is
six months thereafter, including, without limitation, payments or stock unit

 

6



--------------------------------------------------------------------------------

conversions that were delayed due to Section 162(m) of the Internal Revenue
Code, will instead be paid or convert, as applicable, on the first business day
following the date that is six months after your Separation from Service.

You acknowledge and agree that your receipt of any and all payments and benefits
provided in this Agreement is contingent upon (a) your remaining an employee in
good standing through the Termination Date or Accelerate Termination Date, as
the case may be, and adhering to the terms of this Agreement, and all Morgan
Stanley policies applicable to you and (b) your execution and non-revocation and
receipt by Morgan Stanley of this effective and enforceable Agreement. You
further agree that you will not hold yourself out to be an officer, director,
manager or agent of Morgan Stanley or otherwise attempt to bind or contract on
behalf of Morgan Stanley without prior written authorization of Morgan Stanley
during the Transition Period.

For the sake of clarity, you remain an employee of Morgan Stanley through the
Termination Date or the Accelerated Termination Date, as applicable. You agree
that you will not provide services of any kind on an employee or consultant
basis whether or not for remuneration on behalf of any competitor entity
previously identified and specifically agreed to by and between you and Morgan
Stanley (a “Competitor”) through the Termination

 

7



--------------------------------------------------------------------------------

Date unless expressly authorized to do so by Morgan Stanley. In the event you
obtain or secure new employment, provide service to or otherwise seek to become
associated with in any capacity any entity other than a Competitor during the
Transition Period, Morgan Stanley will and hereby does agree to waive the
balance of the Transition Period and accelerate your termination date
(“Accelerated Termination Date”) to permit your immediate engagement with such
entity. You understand and agree that all salary for which you are otherwise
eligible for under the Agreement and by virtue of your employment with Morgan
Stanley will end on the Accelerated Termination Date. Morgan Stanley agrees that
if you obtain or secure new employment, provide service to or otherwise seek to
become associated with in any capacity any entity other than a Competitor during
the Transition Period, Morgan Stanley will not deem this activity to be a
violation of this Agreement nor shall it affect involuntary termination
treatment of any equity or deferred incentive compensation award, or any notice
period requirement and the Accelerated Termination Date shall be treated as your
Termination Date for purposes hereof.

In addition, in exchange for the payments and other benefits provided to you
hereunder by the Firm, we agree that, through and including January 6, 2017, you
will not directly or indirectly in any capacity (including through

 

8



--------------------------------------------------------------------------------

any person, corporation, partnership or business entity of any kind), hire or
solicit, recruit, induce, entice, influence, or encourage any Morgan Stanley
employee to leave Morgan Stanley for or to otherwise become hired or engaged by
any entity. The restrictions in this paragraph shall apply only to employees
with whom you worked or had professional or business contact, or who worked in
or with your business unit, during the 180 day period preceding January 6, 2016
(“Wrongful Solicitation”). Notwithstanding the restrictions in this paragraph,
we agree that you may solicit and retain your current Executive Assistant and
any such solicitation or hire will not be deemed a violation of this section.
Further, it is understood that your signature on an offer letter, without more,
shall not constitute a violation hereto.

You also understand and agree that all outstanding claims for expenses incurred
properly in the performance of your duties must be submitted as soon as possible
but in no event later than six (6) weeks after the Termination Date or the
Accelerated Termination Date, as applicable. All expenses eligible for
reimbursement under this Agreement and all in-kind benefits shall be paid or
provided to you promptly in accordance with Morgan Stanley’s customary practices
applicable to the reimbursement of expenses of such type and the provision of
such benefits, but in no event later than December 31 of the calendar year
following the calendar year in

 

9



--------------------------------------------------------------------------------

which such expenses were incurred or such in-kind benefits were to be provided.
The expenses incurred by you in any calendar year that are eligible for
reimbursement under this Agreement and the in-kind benefits provided to you in
any other calendar year shall not affect the expenses incurred by you in any
other calendar year that are eligible for reimbursement hereunder or the in-kind
benefits to be provided to you in any other calendar year. Your right to receive
any reimbursement or in-kind benefits hereunder shall not be subject to
liquidation or exchange for any other benefit.

General information about continuing benefit coverage will be sent to your home
address by the Benefit Center two to three weeks following the Termination Date
or the Accelerated Termination Date, as applicable. Specific information
regarding continuation of your medical benefits will be sent to your home
address by Hewitt Associates two to three weeks following termination of
coverage. You have sixty (60) days from the date of receipt to elect COBRA
coverage. Inquiries about your benefits should be directed to the Benefit Center
at [redacted].

 

10



--------------------------------------------------------------------------------

Release of Claims

In exchange for providing you with these enhanced payments and benefits, you
agree to waive all claims against Morgan Stanley, and to release and forever
discharge Morgan Stanley, to the fullest extent permitted by law, from any and
all liability for any claims, rights or damages of any kind, whether known or
unknown to you, that you may have against Morgan Stanley as of the date of your
execution of this Agreement including, but not limited to, any claim against
Morgan Stanley arising under any federal, state or local law or ordinance, any
tort, any employment contract, express or implied, any public policy waivable by
law, or arising under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1866, as amended, the Equal Pay Act, as amended, the Uniform
Services Employment and Re-employment Rights Act (“USERRA”), as amended, the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended, the Americans
with Disabilities Act (“ADA”), as amended, the Family And Medical Leave Act
(“FMLA”), as amended, the Employee Retirement Income Security Act (“ERISA”), as
amended, the Civil Rights Act of 1991, as amended, the Rehabilitation Act of
1973, as amended, the Older Workers Benefit Protection Act (“OWBPA”), as
amended, the Worker Adjustment and Retraining Notification Act (“WARN”), as
amended, the Occupational Safety and Health Act of 1970 (“OSHA”), as amended,
the New York State Human Rights Law, as amended, New York City Human Rights Law,
as amended, New York Labor Act, as amended, New York Equal Pay Law, as amended,
New York

 

11



--------------------------------------------------------------------------------

Civil Rights Law, as amended, New York Rights of Persons With Disabilities Law,
as amended, New York Equal Rights Law, as amended, New York Worker Adjustment
and Retraining Notification Act, as amended, and any other discrimination or
fair housing law, if applicable, and all claims for invasion of privacy,
defamation, intentional infliction of emotional distress, injury to reputation,
pain and suffering, constructive and wrongful discharge, retaliation, wages,
monetary or equitable relief, vacation pay, award(s), grant(s), or awards under
any unvested and/or cancelled equity and/or incentive compensation plan or
program, and separation and/or severance pay under any separation or severance
pay plan maintained by Morgan Stanley, any other employee fringe benefits plans,
medical plans, or attorneys’ fees or any demand to seek discovery of any of the
claims, rights or damages previously enumerated herein (collectively, the
“Release of Claims”). This Agreement is not intended to, and does not, release
rights or claims that may arise after the date of your execution hereof
including without limitation any rights or claims that you may have to secure
enforcement of the terms and conditions of this Agreement, nor any claims that
cannot be released hereunder by law. If any claim, charge, complaint or action
against Morgan Stanley covered by the Release of Claims is brought by you, for
your benefit or on your behalf, you expressly waive any claim to any form of
monetary or other

 

12



--------------------------------------------------------------------------------

damages to the fullest extent permitted by law, including attorneys’ fees and
costs, or any other form of personal recovery or relief from Morgan Stanley
based upon any such claim, charge, complaint or action. To the extent you
receive any personal or monetary relief from Morgan Stanley based upon any such
claim, charge, complaint or action, Morgan Stanley will be entitled to an offset
for the payments made pursuant to this Agreement. You further agree to dismiss
with prejudice any pending civil lawsuit or arbitration covered by the Release
of Claims.

This Agreement, however, does not waive any rights of indemnification you may
have been granted under the Certificates of Incorporation or Formation, Bylaws
or other applicable documents of Morgan Stanley relating to your actions on
behalf of Morgan Stanley in the scope of and during the course of your
employment by Morgan Stanley, or any rights to coverage, advancement of
expenses, and/or legal fees under any governing D&O insurance policy maintained
by Morgan Stanley. Nor does anything in this Agreement impair your rights in any
of your Morgan Stanley Wealth Management brokerage or customer accounts or to
vested retirement, pension or 401(k) benefits, if any, due you by virtue of your
employment by Morgan Stanley, or as a shareholder of Morgan Stanley. You have
also not released your right to seek contribution in the event of any judgment
against you and Morgan Stanley finding joint liability. Nor shall any elections,
notices or benefits for which you are eligible as a separated employee of Morgan
Stanley be impaired by this Agreement.

 

13



--------------------------------------------------------------------------------

Confidentiality, Firm Property, Non-Disclosure and Non-Disparagement

You also agree that in the course of your employment with Morgan Stanley you
have or may have acquired non-public privileged or confidential information and
trade secrets concerning Morgan Stanley’s business, operations, legal matters
and resolution or settlement thereof, internal investigations, customer and
employee information and lists, hiring, staffing and compensation practices,
studies and analyses, plans, funding, financing and methods of doing business
whether in hard copy, electronic or other format (“Confidential and Proprietary
Information”), and you further agree that it would be damaging to Morgan Stanley
if such Confidential and Proprietary Information were disclosed to any
competitor of Morgan Stanley or any third party or person. You understand and
agree that all Confidential and Proprietary Information has been divulged to you
in confidence and, except as permitted under the “Exceptions” provisions in this
Agreement, and to the fullest extent permitted by law, you agree: (1) to not
disclose or cause or permit to be disclosed directly or indirectly any
Confidential and Proprietary Information to any third party or person; (2) to
keep all

 

14



--------------------------------------------------------------------------------

Confidential and Proprietary Information secret and confidential without
limitation in time; and, (3) to not remove Confidential and Proprietary
Information from any Morgan Stanley facility in either original, electronic or
copied form; provided however, that Confidential and Proprietary Information
does not include any information which is released or generally known to the
public other than through your breach of this Agreement, and shall not include
your own personnel or compensation records. Your use of Confidential and
Proprietary Information will stop immediately upon the cessation of your working
at any Morgan Stanley facility for any reason. Upon execution of this Agreement,
you will immediately deliver to Morgan Stanley any Confidential and Proprietary
Information in your possession or control, if any. You will not at any time
assert any claim of ownership or other property interest in any such
Confidential and Proprietary Information. Except as permitted under the
“Exceptions” provisions in this Agreement, and to the fullest extent permitted
by law, you will not disclose directly or indirectly to any person or entity the
contents, in whole or in part, of such Confidential and Proprietary Information.

 

15



--------------------------------------------------------------------------------

Prior to the Termination Date or the Accelerated Termination Date, you further
agree to return to Morgan Stanley any Morgan Stanley equipment and property
including, but not limited to, identification materials, computers, laptops,
printers, facsimile machines, corporate credit cards, and wireless devices
(e.g., mobile phones, SecurIDs, BlackBerry and similar devices), that you
possess or control. You will, however, be provided with a copy of your personal
Outlook contact files and calendar as soon as practicable following the
Effective Date and you may retain such copy without violation hereto. You shall
further be permitted, without violation hereto, to retain (i) any employment and
compensation related documentation; (ii) documents held on account of being a
shareholder of Morgan Stanley; or (iii) any personal effects and personal files
of any kind kept in your office.

During the course of your employment with Morgan Stanley, you may have been
instructed by the Legal and Compliance Division (“LCD”) to preserve information,
documents or other materials, whether in physical or electronic form, in
connection with litigation, investigations, or proceedings. You acknowledge that
you have taken all necessary steps to comply with any notices you received from
LCD to preserve such information, documents or materials. Furthermore, you
acknowledge that you have notified your supervisor or a member of LCD of the
location of all such information, documents or materials currently in your
possession.

 

16



--------------------------------------------------------------------------------

Unless permitted under the “Exceptions” provisions in this Agreement, or until
publicly disclosed by Morgan Stanley, at which point the obligations contained
herein shall cease, you also agree that you will not disclose, or cause, or
permit to be disclosed in any way the terms of this Agreement or the facts and
circumstances surrounding its execution, or the facts and circumstances relating
to any dispute or disagreement you may have, or may believe you have, with
Morgan Stanley with respect to your employment, workplace or work environment at
and termination from Morgan Stanley, without limitation in time, except that you
may disclose such information to your legal representatives, to your immediate
family, or for the purpose of enforcing this Agreement, should that ever be
necessary, and further you may disclose the financial aspects of this Agreement
to your financial representatives or accountants or for the purpose of
qualifying for a loan provided that all such private parties to whom disclosure
is permitted under this paragraph are informed of the confidentiality provisions
of this Agreement and agree to be bound thereby. You may also disclose the
restrictive covenants to any prospective future employer, business partner or
partners, or search personnel without violation hereto. Further, this provision
is expressly not intended in any way to limit you from disclosing the financial
structure and tax aspects of this Agreement to the Internal Revenue Service.

 

17



--------------------------------------------------------------------------------

Except as permitted under the “Exceptions” provisions in this Agreement, and to
the fullest extent permitted by law, you agree to give prompt notice to Morgan
Stanley in writing, addressed to Employment Law, Morgan Stanley, Legal and
Compliance Division, 1221 Avenue of the Americas, 35th Floor, New York, NY
10020, by telephone [redacted] and by facsimile [redacted], of any subpoena or
judicial, administrative or regulatory inquiry or proceeding, or lawsuit in
which you are required or requested to disclose information relating to Morgan
Stanley prior to such disclosure unless any such prior notice requirement is
prohibited by law. To the extent reasonably practicable, such written notice
must be given to Employment Law within three (3) business days of your receipt
of any such request or order so that Morgan Stanley may take whatever action it
may deem necessary or appropriate to prevent such assistance or testimony. You
also agree that, to the extent reasonably practicable, you shall provide to
Employment Law by facsimile or overnight delivery to the above address within
three (3) business days of your receipt thereof copies of all legal papers and
documents served upon you. Additionally, you agree that in the event you are
served with such subpoena, court order, directive or other process, you will
make all reasonable effort to meet with Employment Law or its designee in
advance of giving such testimony or information in the event you are served with
any such subpoena, court order, directive or other process unless any such prior
meeting requirement is prohibited by law.

 

18



--------------------------------------------------------------------------------

You agree to cooperate with and assist Morgan Stanley in connection with any
investigation, regulatory matter, lawsuit or arbitration in which Morgan Stanley
is a subject, target or party and as to which you may have pertinent
information. You agree to make yourself reasonably available for preparation for
hearings, proceedings or litigation and for attendance at any pre-trial
discovery and trial sessions. Morgan Stanley agrees to make every reasonable
effort to provide you with reasonable notice in the event your participation is
required.

To the extent that you incur any out-of-pocket costs as a result of your
fulfillment of your obligations under either of the two preceding paragraphs,
Morgan Stanley agrees to reimburse reasonable out-of-pocket costs incurred by
you as the direct result of your participation, provided that such out-of-pocket
costs are supported by appropriate documentation and have prior authorization of
Morgan Stanley. Such costs may include, without limitation, demonstrably lost
wages, travel expenses and legal fees to the extent that separate legal
representation is reasonably warranted. You further agree to perform all acts
and execute any and all documents that may be necessary to carry out the
provisions of this paragraph.

 

19



--------------------------------------------------------------------------------

Except as permitted under the “Exceptions” provisions in this Agreement, and to
the fullest extent permitted by law, you also agree that you will not defame or
disparage Morgan Stanley or its business or its strategic plans, products,
practices, policies, personnel or any other internal Morgan Stanley matter or
otherwise speak of any of the foregoing in a disparaging manner in any medium or
to any person or entity without limitation in time. Nothing in this paragraph is
intended to: (i) limit in any way your ability to compete fairly with Morgan
Stanley in the future or speak honestly about your career with Morgan Stanley,
provided you do so in a manner consistent with the obligations stated herein;
(ii) prevent you from conferring in confidence with your legal representatives
or testifying truthfully or making truthful statements or submissions in
litigation or other legal, administrative or regulatory proceedings or internal
investigations; or (iii) correcting any incorrect or disparaging statements
concerning your employment with or separation from Morgan Stanley issued by
Morgan Stanley’s Board of Directors or Operating Committee members in their
official capacity as such.

 

20



--------------------------------------------------------------------------------

Morgan Stanley agrees to inform the members of its Operating Committee as of the
Effective Date of this Agreement and for so long as he/she remains an employee
of Morgan Stanley, not to defame or disparage you or otherwise speak of you in a
disparaging manner in any medium or to any person or entity. Notwithstanding
this provision, Morgan Stanley may confer in confidence with its human
resources, legal and financial representatives.

Provided that you direct all prospective employment inquiries to
http://www.theworknumber.com and provide the following information: Morgan
Stanley Employer Code [redacted] and your social security number, Morgan Stanley
will only provide dates of employment and positions held.

You also agree that, unless you have prior written authorization from Morgan
Stanley, you will not disclose, participate in the disclosure or allow
disclosure of any new information about Morgan Stanley or its present or former
clients, executives or other employees, or Board members, or legal matters
involving Morgan Stanley and resolution or settlement thereof, or any aspects of
your employment with Morgan Stanley or of the termination of such employment, to
any reporter, author, producer or similar person or entity, including, without
limitation, books, articles or writings of any other kind, as well as film,
videotape, television or other broadcasts, audio tape, electronic/Internet or
blog format or any other medium. You further agree that you will not use or take
any action likely to result in the use of any of Morgan Stanley’s names or any
abbreviation thereof in connection with any publication to the general public in
any medium in a manner that suggests, directly or indirectly, endorsement by or
a business connection to Morgan Stanley or appears to leverage the Morgan
Stanley brand.

 

21



--------------------------------------------------------------------------------

Nothing in this Agreement shall preclude you from disclosing the fact of your
employment with Morgan Stanley, positions held and job duties or other
information that would typically appear on a resume or curriculum vitae.

Exceptions

Nothing in this Agreement shall prohibit or restrict you from lawfully
(A) initiating communications directly with, cooperating with, providing
relevant information to or otherwise assisting in an investigation by the
Securities and Exchange Commission (“SEC”), FINRA, the EEOC, or any other
governmental or regulatory body or official(s) or self-regulatory organization
(“SRO”) regarding a possible violation of any applicable law, rule or
regulation; (B) responding to any inquiry from any such governmental or
regulatory body or official or SRO or governmental authority, including an
inquiry about this Agreement or its underlying facts or circumstances; or
(C) testifying, participating or otherwise assisting in any action or proceeding
relating to a possible violation of a law, rule or regulation. Further, nothing
in this Agreement requires you to notify

 

22



--------------------------------------------------------------------------------

Morgan Stanley of any such communications, cooperation, assistance, responses to
inquiries, testimony or participation as described in the preceding sentence. In
addition, nothing in this Agreement precludes you from benefiting from classwide
injunctive relief awarded in any fair employment practices case brought by any
governmental agency, provided such relief does not result in your receipt of any
monetary benefit or equivalent thereof from Morgan Stanley. You acknowledge and
agree, however, that you are waiving any right to recover any monetary damages
or any other form of personal relief from Morgan Stanley based upon any such
action, investigation or proceeding.

Further Promises

You agree to comply with the non-solicitation and all other applicable
provisions in the Notice and Non-Solicitation Agreement dated as of February 3,
2010 (the “Notice and Non-Solicitation Agreement”). Nothing in this Agreement
supersedes or in any way modifies your obligations under or any of the terms of
the Notice and Non-Solicitation Agreement.

In the event you breach or threaten to breach any of the provisions contained in
any confidentiality, non-disclosure, non-disparagement or non-solicitation
provisions in this Agreement, you acknowledge that such breach or threatened
breach shall cause irreparable harm to Morgan Stanley, entitling Morgan Stanley,
at its option, to seek immediate injunctive relief from a court of competent
jurisdiction, without waiver of any other rights or remedies from a court of law
or equity.

 

23



--------------------------------------------------------------------------------

You acknowledge that this Agreement has been executed voluntarily by you. You
are urged to and acknowledge that you have had the opportunity to obtain the
advice of any attorney or other representative of your choice, unrelated to
Morgan Stanley, prior to executing this Agreement. Further, you acknowledge that
you have a full understanding of the terms of this Agreement which may not be
changed or altered except by a writing signed by both Morgan Stanley and you.

You agree and acknowledge that: (i) you have been given the Twenty-One Day
Period to consider executing this Agreement and seven (7) days from the date of
your execution of this Agreement within which to revoke it (the seven (7) day
period defined as the “Agreement Revocation Period”) and (ii) you had sufficient
time in which to consider and understand the Agreement, and to consult with your
attorney or other representative of your choice prior to executing the
Agreement. If you execute the Agreement prior to the end of the Twenty-One Day
Period that Morgan Stanley has provided for you, you agree and acknowledge that:
(i) your execution was a knowing and voluntary waiver of your right to consider
this Agreement for the full Twenty-One days;

 

24



--------------------------------------------------------------------------------

(ii) you had seven (7) days from the date of your execution of this Agreement
within which to revoke it (the seven (7) day period defined as the “Agreement
Revocation Period”); and, (iii) you had sufficient time in which to consider and
understand the Agreement, and to review it with your attorney or other
representative of your choice. Your executed Agreement must be returned to
Morgan Stanley HR Operations, 1585 Broadway, 18th Floor, New York, NY 10036. Any
revocation of this Agreement must be in writing and returned to the same
address, via certified U.S. Mail, return receipt requested. In the event that
you revoke this Agreement, you acknowledge that you will not be entitled to
receive, and agree not to accept, any payments or benefits under this Agreement.
You agree that your acceptance of any such payments or benefits will constitute
an acknowledgment that you did not revoke the Agreement. This Agreement will not
become effective and enforceable until the Agreement Revocation Period has
expired.

BY SIGNING THIS AGREEMENT AND RELEASE OF CLAIMS YOU ACKNOWLEDGE THAT YOU ARE
KNOWINGLY AND VOLUNTARILY WAIVING AND RELEASING ANY AND ALL RIGHTS YOU MAY HAVE
AGAINST MORGAN STANLEY UP TO THE DATE OF YOUR EXECUTION OF THIS AGREEMENT UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE OLDER WORKERS BENEFIT PROTECTION
ACT AND ALL OTHER APPLICABLE DISCRIMINATION LAWS, STATUTES, ORDINANCES OR
REGULATIONS.

 

25



--------------------------------------------------------------------------------

The Agreement is the entire agreement between you and Morgan Stanley and
supersedes any and all oral and written agreements between Morgan Stanley and
you on the topics covered herein, except any Arbitration Agreement, Notice and
Non-Solicitation Agreement, and any award certificates and any other award
documentation governing any outstanding incentive compensation. No one shall be
bound by anything not expressed herein. This Agreement is intended solely for
the purpose stated herein and does not constitute and should not be construed to
be an admission of liability by Morgan Stanley or you. This Agreement shall be
binding on both Morgan Stanley and you. This Agreement may be executed in
counterparts, PDF or facsimile copies and all shall be effective and binding as
an original.

This Agreement shall be interpreted for all purposes consistent with the laws of
the State of New York, without regard to its choice of law rules. If any clause
or portion of any clause of this Agreement should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of the
remainder of such clause or of any other clause or the remainder of this
Agreement.

 

26



--------------------------------------------------------------------------------

This Agreement may be amended, modified or changed only by a written instrument
executed by you and Morgan Stanley. Any waiver to be effective must be in
writing and signed by the party against whom it is being enforced.

All notices and other communications hereunder shall be in writing and shall be
delivered by hand, by PDF or facsimile to the other party or mailed by overnight
mail or registered or certified mail to the other party, return receipt
requested, postage prepaid; shall be deemed delivered upon actual receipt or in
the case of registered or certified mail, upon the earlier of the actual receipt
or two business days following the date postmarked; and shall be addressed as
follows:

 

  If to you:    Gregory Fleming      New York, New York           With a copy
(which shall not constitute notice) to:           Steven G. Eckhaus, Esq.     
Cadwalader, Wickersham & Taft LLP      1 World Financial Center      New York,
New York 10281        If to Morgan Stanley:    Alexa B. Pappas      Legal &
Compliance Division      1221 Avenue of the Americas, 35th Floor      New York,
New York 10020

 

27



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

Very truly yours, /s/ Jeffrey Brodsky Jeffrey Brodsky Managing Director

 

AGREED AND ACCEPTED: /s/ Gregory Fleming Gregory Fleming DATE:  

January 22, 2016

 

28